Exhibit 10.1




CONCEPT HOLDING CORP.




PROMISSORY NOTE







$10,000

January 20, 2016







FOR VALUE RECEIVED, CONCEPT HOLDING CORP., a Nevada corporation (the "Company"),
with its principal office at 4685 S. Highland Drive #202, Salt Lake City, UT
84117, for value received, promises to pay to Clearline Ventures, LLC. (the
"Holder") with its principal address at 4685 S Highland Drive, Suite 202, Salt
Lake City, Utah  84117, or registered assigns, on the earlier of January 20,
2018 (the “Maturity Date”) or upon the effectiveness of a Fundamental
Transaction, as defined hereinafter,  the principal amount of Ten Thousand
($10,000) Dollars, or such lesser amount as may be advanced to or for the
benefit of the Company in such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public or
private debts ("U.S. Funds"), together with interest on the outstanding
principal amount at the annual rate of twelve (12.0%) percent accrued monthly.
 Payments of principal and interest are to be made at the address of the Holder
designated above or at such other place as the Holder shall have notified the
Company in writing at least (5) days before such Maturity Date.  There are no
prepayment penalties assessed or incurred.

 

Letter of Credit. Holder agrees to loan the Company up to Ten Thousand ($10,000)
at any time within two years of the date of this Note upon request of the
Company.  All sums loaned to the Company shall be on the same terms and
conditions of this Note and shall be covered by this Note.  At the execution of
this Note, Holder has loaned Two Thousand Dollars ($2,000) to the Company which
shall be part of the principal of this Note as of the date of this Note.




The Company may request advances subject to the terms and conditions of this
Note.  All advances may only be made in the amount of $1,000 unless otherwise
evidenced by advances in any lesser amount.  In no event shall the aggregate
unpaid principal amount of advances under this Note exceed the face amount of
this Note.




The parties acknowledge that Thomas J. Howells, manager of the Holder is the
President and sole officer and director of the undersigned and that such
instrument has been entered into by the unanimous written consent of the board
of directors.




1.   Advances.  The Company shall make a request for an advance by notice to the
Holder given pursuant to Section 7.2 hereof.  The Holder will enter on its books
and records, the date and amount of each advance, as well as the date and amount
of each payment made by the Company.  Such entries will be presumed to be
correct when made.




2.  Use of Proceeds.  The Company agrees that the proceeds of this Note shall be
used for general working capital purposes but shall not be used to pay any
indebtedness for borrowed money or to pay any Related Party Indebtedness (as
hereinafter defined).  "Related Party Indebtedness" shall mean all of the
Company's obligations or indebtedness (including principal and any interest
thereon) for borrowed funds or for unpaid salaries, fees or other compensation
owed to any of its officers, directors, stockholders or their affiliates, for
whatever purpose made and whether or not evidenced by a note, bond, debenture or
other formal instrument, excluding, for the purposes hereof, any salaries or
fees payable on a current basis or accrued to officers and directors in the
ordinary course of the Company's business and any amounts paid to stockholders
in connection with the exercise of statutory and/or contractual rescission
rights entered into prior to the date of this Note.








1







--------------------------------------------------------------------------------




3.  Events of Default.  Upon the occurrence of any of the following events
(herein called "Events of Default"):




(a)  The Company shall fail to pay the principal of or interest on this Note
when due;




(b)  (i)  The Company shall commence any proceeding or other action relating to
it in bankruptcy or seek reorganization, arrangement, readjustment of its debts,
receivership, dissolution, liquidation, winding-up, composition or any other
relief under any bankruptcy law, or under any other insolvency, reorganization,
liquidation, dissolution, arrangement, composition, readjustment of debt or any
other similar act or law, of any jurisdiction, domestic or foreign, now or
hereafter existing; (ii) the Company shall admit the material allegations of any
petition or pleading in connection with any such proceeding; (iii) the Company
shall apply for, or consent to or acquiesce in, the appointment of a receiver,
conservator, trustee or similar officer for it or for all or a substantial part
of its property; or (iv) the Company shall make a general assignment for the
benefit of creditors;




(c)  (i)  The commencement of any proceedings or the taking of any other action
against the Company in bankruptcy or seeking reorganization, arrangement,
readjustment of its debts, liquidation, dissolution, arrangement, composition,
or any other relief under any bankruptcy law or any other similar act or law of
any jurisdiction, domestic or foreign, now or hereafter existing and the
continuance of any of such events for fifteen (15) days undismissed, unbonded or
undischarged; (ii) the appointment of a receiver, conservator, trustee or
similar officer for the Company or for any of its property and the continuance
of any of such events for fifteen (15) days undismissed, unbonded or
undischarged; or (iii) the issuance of a warrant of attachment, execution or
similar process against any of the property of the Company and the continuance
of such event for fifteen (15) days undismissed, unbonded and undischarged;




(d)  Any foreign or domestic governmental agency or any foreign or domestic
court of competent jurisdiction at the instance of any governmental agency shall
assume custody or control of the whole or any substantial portion of the
properties or assets of the Company which shall not be dismissed within thirty
(30) days thereafter;




(e)  Any breach of any of the Company's representations or warranties contained
in this Note or the Loan Agreement which is not cured by the Company within
twenty (20) days after it receives written notice from the Holder of the
occurrence of such breach or failure, which notice describes such breach or
failure with reasonable particularity;




(f)  The Company shall fail to perform any of its obligations contained in the
Loan Agreement, after giving effect to any applicable notice provisions and cure
periods which is not cured by the Company within twenty (20) days after it
receives written notice from the Holder of the occurrence of such breach or
failure, which notice describes such breach or failure with reasonable
particularity;




(g)  The Company shall fail to perform, observe or comply with any covenant,
term, provision, condition, agreement or obligation under this Note which is not
cured by the Company within twenty (20) days after it receives written notice
from the Holder of the occurrence of such breach or failure, which notice
describes such breach or failure with reasonable particularity;




(h)  The Company shall default with respect to any indebtedness for borrowed
money (other than under this Note) if either (i) the effect of such default is
to accelerate the maturity of such indebtedness (giving effect to any applicable
grace periods) or (ii) the holder of such indebtedness declares the Company to
be in default (giving effect to any applicable grace periods); or




(i)  Any judgments against the Company and/or any attachment, levy or execution
against any of its properties for an amount in excess of $15,000 in the
aggregate shall remain unpaid, or shall not be released, discharged, dismissed,
stayed or fully bonded for a period of thirty (30) days or more after its entry,
issue or levy, as the case may be.








2







--------------------------------------------------------------------------------

Then, and in any such Event of Default, the Holder may, at its option and
without written notice to the Company, declare the entire principal amount of
this Note and all interest accrued thereon to the date of payment then
outstanding immediately due and payable, and the same shall forthwith become
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived.  The Events of Default
listed herein are solely for the purpose of protecting the interests of the
Holder of this Note.  If the Note is not paid in full upon acceleration, as
required above, interest shall accrue on the outstanding principal balance of
and interest on this Note from the date of the Event of Default up to and
including the date of payment at a rate equal to the greater of eighteen (18%)
percent per annum or the maximum interest rate permitted by applicable law.




3.1  Non-Waiver and Other Remedies.  No course of dealing or delay on the part
of the Holder of this Note in exercising any right hereunder shall operate as a
waiver or otherwise prejudice the right of the Holder of this Note.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.




3.2  Attorneys' Fees.  Upon the occurrence of an Event of Default, the Company
will be responsible to pay all reasonable costs of counsel retained by the
Holder in seeking advice in connection with the exercise or enforcement of its
rights, and all legal fees and expenses reasonably incurred in seeking
collection hereof and all other out of pocket expenses incurred by the Holder in
connection with such matter, which amounts may, at the Holder's option, be added
to the principal hereof.




4.   Obligation to Pay Principal and Interest; Covenants.




4.1  Obligation.  No provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times (subject to all
applicable notice requirements and cure periods), at the rates and in the
currency herein prescribed.




4.2  Affirmative Covenants. The Company covenants and agrees that, while this
Note is outstanding, it shall:




(a)  Pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits, or upon any properties belonging
to it before the same shall be in default; provided, however, that the Company
shall not be required to pay any such tax, assessment, charge or levy which is
being contested in good faith by proper proceedings and adequate reserves for
the accrual of same are maintained if required by generally accepted accounting
principles;




(b)  Preserve its corporate existence and continue to engage in business of the
same general type as conducted as of the date hereof, and not sell, assign or
otherwise transfer any of its assets except in the ordinary course of business;
and




(c)  Comply in all respects with all statutes, laws, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations and requirements of all governmental bodies, departments,
agencies, commissions or boards having jurisdiction, all companies or associates
insuring the premises, and all appropriate courts, authorities, officials, or
officers, which are applicable to the Company or its properties
("Requirements"), except wherein the failure to comply would not have a material
adverse effect on the Company or its property; provided that nothing contained
herein shall prevent the Company from contesting in good faith the validity or
the application of any Requirements.




4.3  Negative Covenants.  The Company covenants and agrees that while this Note
is outstanding it will not directly or indirectly:




(a)  Guaranty or otherwise in any way become or be responsible for indebtedness
for borrowed money or for obligations of any of its officers, directors or
principal stockholders or any of its affiliates, other than such guaranties
existing as of the date hereof;





3







--------------------------------------------------------------------------------




(b)  Declare or pay dividends in cash, property or shares of Common Stock;




(c)  Sell, assign, transfer or dispose of any of its assets other than in the
ordinary course of its business and for fair value; or




(d)  Purchase, redeem, retire or otherwise acquire for value any of its capital
stock now or hereafter outstanding except in connection with the exercise of any
rescission rights by any stockholder pursuant to agreement existing as of the
date hereof.




4.4  Prepayment.  All or a portion of the unpaid principal and interest due
under this Note may be prepaid by the Company without premium or penalty prior
to January 20, 2018, by delivering payment in U.S. Funds of such amount being
prepaid




5.   Required Consent.  The Company may not modify any of the terms of this Note
without the prior written consent of the Holder.




6.   Lost Documents.  Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Note (in the case of loss,
theft or destruction) of indemnity satisfactory to it, and upon reimbursement to
the Company of all reasonable expenses incidental thereto, and upon surrender
and cancellation of such Note, if mutilated, the Company will make and deliver
in lieu of such Note, a new Note, of like tenor and unpaid principal amount and
dated as of the original date of the Note.




7.   Miscellaneous.




7.1  Benefit.   This Note shall be binding upon the Company and its legal
representatives, successors and assigns.  This Note shall inure to the benefit
of Holder and its legal representatives, successors and assigns.  Any assignment
by Holder may be made only with the prior written consent of the Company and any
assignment made without such consent shall be void.




7.2  Notices and Addresses.  All notices, offers, acceptances and any other acts
under this Note (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressee in person, by Federal Express or similar
receipted delivery, by facsimile delivery (followed by an original signed copy
sent by regular mail) or, if mailed, postage prepaid, by certified mail, return
receipt requested, and shall be deemed given when first received, as follows:




To Holder:

To Holder's address on page 1 of this Note




To the Company:

CONCEPT HOLDING CORP.

4685 Highland Drive, #202

Salt Lake City, UT 84117

Phone:  (801) 278-9424

Facsimile:  (801) 278-9290




or to such other address as any of them, by notice to the others may designate
from time to time.




7.3  Governing Law; Interpretation.  This Note shall be governed by and
construed in accordance with the laws of the State of Utah excluding that body
of law relating to conflict of laws.  All references to dollars are to U.S.
Dollars.








4







--------------------------------------------------------------------------------




7.4  Venue.  The Company (a) agrees that any legal suit, action or proceeding
arising out of or relating to this Note shall be instituted exclusively in the
State of Utah or the federal court located in the State of Utah. The Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the Utah Court or the
federal court located in the State of Utah and agrees that service of process
upon it mailed by certified mail to its address shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding.




7.5

Section Headings.  Section headings herein have been inserted for reference only
and shall not be deemed to limit or otherwise affect, in any manner, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Note.




7.6

Survival of Representations, Warranties and Agreements.  The representations,
warranties and agreements contained herein shall survive the delivery of this
Note until this Note has been satisfied in full.




7.7

Waiver.  None of the rights and remedies of the registered holder hereof shall
be waived or affected by failure or delay to exercise them.  All remedies
conferred on the registered holder of this Note shall be cumulated and none is
exclusive.  Such remedies may be exercised concurrently or consecutively at the
registered holder's option.




7.8

Negotiability.  This Note is negotiable and transferable, subject to compliance
with the provisions of paragraph 11 hereof.




7.9

Waiver of Demand.  The makers, guarantors, and endorsers hereof severally waive
presentment for payment, protest, and notice of protest, and of nonpayment of
this Note.




7.10 Restrictions.  The Holder, by acceptance hereof, represents and warrants as
follows:




(a)

The Note is being acquired for the Holder's own account to be held for
investment purposes only.




(b)

The Company may also refuse to transfer the Note if any circumstance is present
reasonably indicating that the transferee's representations are not accurate.







IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.




CONCEPT HOLDING CORP.




By:/s/THOMAS J HOWELLS

Name: Thomas J. Howells

Title: President, Secretary/Treasurer and sole Director







HOLDER




By:/s/THOMAS J HOWELLS, MANAGER

Name: Clearline Ventures, LLC








5





